Citation Nr: 1603008	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include a major depressive order and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The May 2010 rating decision denied the Veteran a rating higher than 50 percent for PTSD. During the pendency of the Veteran's appeal, the RO granted a 70 percent rating for PTSD and total disability based on individual unemployability (TDIU), both effective January 20, 2013. 

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim. All records have been reviewed.


FINDING OF FACT

In a letter dated January 2014, the Veteran, through her representative, submitted a letter canceling her scheduled hearing and withdrawing her appeal, stating that she was satisfied with the currently assigned ratings and no longer wanted to continue the pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include a major depressive order and posttraumatic stress disorder have been met.	
 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2015). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, after an April 2013 rating decision which increased her disability rating for a major depressive disorder to include PTSD to 70 percent the Veteran through her representative sent a letter in January 2014 indicating that she was satisfied with this rating and no longer wished to pursue the appeal. In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate. The Board no longer has jurisdiction over this claim and must therefore dismiss the appeal.


ORDER

The issue of entitlement to a rating in excess of  70 percent for an acquired psychiatric disorder, to include a major depressive order and posttraumatic stress disorder (PTSD) is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


